            Case 3:21-mj-70156-AGT Document 14 Filed 02/11/21 Page 1 of 2



 1   STEVEN KALAR
     Federal Public Defender
 2   DANIEL P. BLANK
     Senior Litigator
 3   450 Golden Gate Avenue
     San Francisco, California 94102
 4
     Telephone: (415) 436-7700
 5   Facsimile: (415) 436-7706
     Email:       Daniel_Blank@fd.org
 6

 7   Counsel for Defendant LEMKE

 8

 9                         IN THE UNITED STATES DISTRICT COURT
10                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
11                                 SAN FRANCISCO DIVISION
12

13     UNITED STATES OF AMERICA,                Case No.: CR 21-MJ-70156-AGT (LB)
14                   Plaintiff,                 MOTION TO STRIKE LETTER
                                                FROM GOVERNMENT DATED
15            v.                                FEBRUARY 11, 2021
16     ROBERT LEMKE,
17                   Defendant.
18

19

20

21

22

23

24

25

26

27

28
             Case 3:21-mj-70156-AGT Document 14 Filed 02/11/21 Page 2 of 2



 1                                            ARGUMENT
 2          Contrary to the Local Rules of the Northern District of California, the government –
 3   that is, an Assistant United States Attorney from the Southern District of New York who has
 4   not yet even made an appearance as counsel of record in this case – has filed a request for
 5   reconsideration of this Court’s prior order without first obtaining the necessary leave of the
 6   Court and in the improper form of a letter. Cf. N.D. Cal. Civ. L.R. 7-9. Specifically, the
 7   government asks this Court to vacate the further detention hearing set for consideration of
 8   information from a mental health expert retained by the defense and from the New Bridge
 9   residential drug and alcohol treatment program, based upon an evaluation which the Court
10   directed Pretrial Services to arrange.
11          The government does not provide any meaningful explanation for its oddly
12   presumptuous and procedurally deficient approach here, which plainly prejudices the
13   substantial rights of the defendant charged as Robert Lemke. Accordingly, the Court should
14   strike the letter from the record and otherwise disregard it. Instead, the Court should proceed
15   as previously ordered with a further detention hearing on Monday, February 22, 2021, as well
16   as a status regarding identity. See Minute Order (Docket #6) (filed Feb, 1, 2021).
17

18                                                        Respectfully submitted,

19            Dated: February 11, 2021                    STEVEN KALAR
                                                          Federal Public Defender
20                                                        Northern District of California
21                                                                  /S
                                                          DANIEL P. BLANK
22
                                                          Assistant Federal Public Defender
23

24

25

26

27

28


                                                    1
